10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:18-cv-00855-KG-LF Document 29-1 Filed 08/01/19 Page 1 of 2

DECLARATION OF STEVE KIRVAN
I, Steve Kirvan, hereby declare as follows:

I am over the age of eighteen years, am suffering from no mental disability, and am legally
competent to make this Declaration. Said Declaration is based on my knowledge and review of
the business records of Corporation Service Company which will do business in California as
CSC-Lawyers Incorporating Service Company (hereafter referred to as “CSC”).

I am the Research Coordinator in the Litigation Management Department of CSC. One of my
job responsibilities is accessing and reviewing CSC’s business records of CSC’s receipt and
handling of legal documents delivered to CSC as the registered agent for legal entities, and
communicating with CSC’s customers and agents in order to determine whether, when, and how
CSC received and handled such legal documents

CSC is headquartered in Wilmington, Delaware, and has offices or agents in all 50 states. CSC
has been providing registered agent and related services for more than 100 years. As a national
provider of registered agent services, CSC provides legal entities with a registered agent and/or
registered office in the state where the entity is domiciled, and/or the states where they are
qualified or registered to do business. As a registered agent, CSC receives legal documents
directed to such entities that have appointed it as their registered agent for service, and then
forwards the served legal documents to the entities.

CSC creates and maintains records of its receipt and handling of all legal documents served upon
it on behalf of the companies for which it is a registered agent. CSC’s customary business
practice after receiving a legal document is as follows: Legal documents are delivered to CSC’s
offices or agents by mail or personally, in paper format. On the same day that CSC receives a
legal document, the document is scanned and logged into CSC’s Litigation Management System
(“LMS”), a proprietary centralized database designed to capture essential information about each
legal document CSC receives. After a legal document is scanned and logged, CSC notifies its
customer of its receipt of the document. CSC provides notice of the document via email, by
Federal Express, or one of CSC’s own document viewing platforms, depending on its customer’s
direction. The electronic copies of legal documents received and the information related to them
that are contained in CSC’s LMS database are business records made at or near the time of the
event recorded by a person with knowledge and are prepared and kept by CSC in the regular and
ordinary course of its business.

CSC is a registered agent service provider in the State of California. CSC maintains an office
location at 2710 Gateway Oaks Dr., Suite 15ON, Sacramento, CA 95833 for the receipt and
intake of service of process on behalf of entities that have named it as their registered agent.

CSC is the registered agent for Clean Energy Experts, LLC in the State of California.

CSC has been made aware of a Proof of Service in the matter of Laurence Barker vy. Clean
Energy Experts, LLC, Civil Action No. 1:18-cv-855-KG-LF in the United States District Court
for the District of New Mexico (“the Barker matter”).

 

 

 

DECLARATION OF STEVE KIRVAN

 
a

YN Dn WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 1:18-cv-00855-KG-LF Document 29-1 Filed 08/01/19 Page 2 of 2

The Proof of Service alleges that a summons in a civil action and amended complaint in the
Barker matter directed to Clean Energy Experts, LLC was served to CSC’s California office on
June 28, 2019.

CSC has no record of receiving the aforementioned summons and amended complaint.

I declare under penalty of perjury and under the laws of the United States of America and the
State of New Mexico that the forgoing is true and correct.

fo
Executed on July 23, 2019 at Wilmington, Delaware. a
bs See /
ye

STEVE KIRVAN, DECLARANT

 

2

 

 

 

DECLARATION OF STEVE KIRVAN

 
